I should like 
at the outset to congratulate you, Su, on your election 
as President of the General Assembly at its sixty-third 
session. I wish you every success in your mission. 
 I should like also to thank your predecessor, 
Mr. Srgjan Kerim, for all of his efforts in the previous 
session. I should further like to thank the Secretary-
General, Mr. Ban Ki-moon, for his efforts to promote 
and revitalize the role of the United Nations. 
 I need not remind anyone in this Hall, which 
holds such a high-level assembly, that the primary goal 
of this Organization and the fundamental purpose of its 
Charter is to achieve and maintain world peace. 
 The human experience replete with hopes and 
horrors reminds us all that world peace can only be 
achieved by a conscious, positive act and not through 
mere wishful thinking. We have sought to achieve 
peace through war in which the powerful tried to 
impose their will, as in the two notorious world wars of 
the twentieth century. 
 We have sought to find peace through entente 
between empires, as between Britain and France in 
1904. We sought peace through coexistence between 
the United States and the Soviet Union in 1971. In all 
those attempts, either by war or by entente between 
Powers, by agreement between empires or by 
coexistence between blocs and doctrines, peace has 
remained elusive. 
 We have all come to realize through those long 
and exhausting experiences that achieving peace is a 
positive act that means more than just eliminating the 
threat of weapons. While it is true that humanity has 
not suffered a global war in the past 60 years, it is also 
true that peace in those last six decades has remained 
elusive. It has been a peace beset by conflicts on all 
continents and in all territories. We have also come to 
the conclusion that in a world where barriers of 
distance and time have come to evaporate, achieving 
peace means establishing and promoting economic and 
social justice among peoples. That is what constitutes 
positive peace. 
 If the purposes and principles of the Charter have 
established the political rights of nations on the basis 
of international law, the right of peoples to social 
 
 
17 08-51570 
 
justice must be based on the idea of development. In 
the past, the first generation of advocates and 
supporters of national liberation movements demanded 
what they called “positive neutrality”, believing that 
they could thus distance themselves from the wars of 
the major powers. However, the realities of today’s 
world require a different approach, for peace cannot be 
achieved through conflict between powers, agreement 
between empires, or coexistence among blocs, and not 
even through positive neutrality. 
 The alternative to those three options is our new 
choice, namely positive peace, an era of international 
law that ensures political rights and an era of 
development offering parallel and equal opportunities 
in one world, which cannot go into the future burdened 
by the injustices of politics or blinded by the darkness 
of underdevelopment. 
 Qatar is getting ready to host the follow-up 
International Conference on Financing for 
Development. My country looks forward to an 
international cooperation that offers the broadest base 
possible for political as well as social peace. We hope 
that participation the conference will be at the highest 
possible level. The goal is ambitious and the purpose is 
vital for the safety and peace of the one human global 
village. 